ERVIN, J.
We grant the petition for writ of certio-rari and quash the trial court’s order requiring petitioner to submit to DNA testing to determine paternity, because the trial court failed to first consider the petitioner’s equitable estoppel claim or whether testing was in the child’s best interest. See Marshek v. Marshek, 599 So.2d 175 (Fla. 1st DCA 1992); Barker v. Barker, 785 So.2d 1273 (Fla. 5th DCA 2001); Benac v. Bree, 590 So.2d 536 (Fla. 2d DCA 1991); T.D.D. v. M.J.D.D., 453 So.2d 856 (Fla. 4th DCA 1984). On remand, the trial court shall appoint a guardian ad litem to represent the child’s interest before resolving the issues. See Dep’t of Health & Rehab. Servs. v. Privette, 617 So.2d 305 (Fla.1993).
PETITION GRANTED.
KAHN and DAVIS, JJ., Concur.